254 S.W.3d 69 (2008)
Timothy BAUER, Appellant,
v.
MILLER COUNTY AMBULANCE SERVICE, Respondent.
No. WD 67466.
Missouri Court of Appeals, Western District.
February 13, 2008.
Application for Transfer Denied April 29, 2008.
Application for Transfer Denied June 24, 2008.
Timothy Bauer, St. Louis, pro se.
Franklin E. Foster, Jefferson City, MO, for Respondent.
Before NEWTON, P.J., SPINDEN and HARDWICK, JJ.
Application for Transfer to Supreme Court Denied April 29, 2008.


*70 ORDER

PER CURIAM.
Timothy Bauer appeals from the denial of his workers' compensation claim by the Labor and Industrial Commission. We affirm the Commission's order. Rule 84.16(b).